Citation Nr: 1740502	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-31 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for arthritis has been received.

2. Entitlement to service connection for arthritis.

3. Entitlement to an initial rating in excess of 50 percent for major depressive disorder (MDD), prior to April 8, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to March 1978. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO, inter alia, granted service connection for MDD and assigned a 50 percent disability rating, effective March 17, 2010.  In that rating decision, the RO also denied service connection for arthritis.  The Veteran filed a notice of disagreement (NOD) in August 2011.  A statement of the case (SOC) was issued in October 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.  

In a February 2016 telephone conversation with the RO, the Veteran requested a Board hearing before a Veterans Law Judge.  Subsequently, however, in a March 2016 telephone conversation, the Veteran, withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2016).

As the MDD claim on appeal emanates from a request for a higher initial rating following the award of service connection, the Board has characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In an April 2016 rating decision, the RO granted a 100 percent rating for MDD, effective April 8, 2016 (the date of a VA examination).  In April 2016, the RO issued a supplemental SOC reflecting the award of the 100 percent rating.  Given the date of the RO's maximum award, the fact that higher ratings for this disability are available prior to April 8, 2016, and that the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the remaining matter on appeal with respect to evaluation of MDD as reflected on the title page.  Fenderson, supra;  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As regards characterization of the arthritis issues on appeal, as explained below, the claim was previously considered and denied, and the denial was not appealed.  Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108  and 7104 to address the question of whether new and material evidence has been received to reopen the previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the arthritis claim has been received-and,  in view of the Board's favorable decision on the request to reopen-the Board has characterized that portion of the appeal involving arthritis as encompassing the second and third matters reflected on the  title page.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claimsprocessing systems.

The Board's decision addressing the petition to reopen the claim for service connection for arthritis is set forth below.  The reopened claim for service connection for arthritis, along with the claim for a higher initial rating for MDD, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. In an April 1982 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for arthritis.  Although notified of the denial in a letter dated that same month, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3. Additional evidence received since the April 1982 rating decision includes evidence that is not cumulative or redundant of the evidence presumably of record at that the time of that decision, related to an unestablished fact necessary to substantiate the claim for service connection for arthritis, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The April 1982 rating decision in which the RO denied service connection for arthritis is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 3.104 , 20.302, 20.1103 (2016).

2. As evidence received since the April 1982 rating decision is new and material, the criteria for reopening the claim for service connection for arthritis are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

At the time of the prior denial and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In this case, the Veteran's claim for service connection for arthritis was previously denied by the RO in an April 1982 rating decision.  In the rating decision, the RO did not specifically reference any records considered (likely, only the Veteran's service records), and the rationale for the denial only referenced VA Adjudication Procedural Manual M21-1, par. 22.02, without more.    

In an April 1982 letter, the Veteran was notified, in part, of the denial of service connection for arthritis, and of her appellate rights.  However, as she did not file a notice of disagreement within one year, no appeal was initiated.

As such, the RO's April 1982 decision is final as to the evidence of record at that time, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, the Veteran sought to reopen her claim for service connection for arthritis in May 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the April 1982 rating decision and issued in furtherance of the Veteran's unperfected appeal of that decision includes October 2010 statements of the Veteran claiming to have general body arthritis  (with complaints apparently emanating from service), and VA treatment records reflecting diagnoses of osteoarthrosis,  knee arthralgia, and degenerative joint disease of the knee.  See VA treatment records dated in March 2003, December 2007, March 2013, and May 2015 

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for arthritis. The evidence is "new" in that it was not before agency decision makers at the time of the April 1982 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to an unestablished fact necessary to substantiate the claim for service connection for arthritis (i.e. whether there is competent, credible evidence of a current disability).  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has r interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id. 

Given the "low threshold" standard of Shade, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156(a), warranting reopening of service connection for arthritis.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Hence, the Board finds that the additional evidence received since the April 1982 denial constitutes  new and material to reopen the claim for service connection for arthritis.


ORDER

As new and material to reopen the previously denied claim for service connection for arthritis has been received, to this limited extent only, the claim is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

Pertinent to the reopened claim for service connection for arthritis, the Veteran generally claims to have body arthritis, with complaints apparently emanating from service.  The evidence of record reflects that the Veteran has been diagnosed with knee arthritis, and  VA treatment records show diagnoses of osteoarthrosis,  knee arthralgia, and degenerative joint disease of the knee.  As there is no medical opinion of record  addressing the relationship, if any, between diagnosed arthritis and service, the Board finds that examination to obtain medical opinion in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the AOJ should arrange for the Veteran to undergo examination by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   
      
Prior to arranging for the requested examination, to , to ensure that all due process requirements are met, and the record with respect to both claims is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Pertinent to the MDD higher rating claim, in the Veteran's November 2013 substantive appeal (, she reported a recent mental health hospitalization at Tuscaloosa VA Medical Center (VAMC).  However, records of such hospitalization are not associated with the claims file; only treatment records from that facility up to August 2012 are of record. Also, the claims file includes treatment records from Biloxi VAMC (dated through July 2006), the New Orleans VAMC (dated through February 2010), and the Birmingham VAMC dated through April 2016.  However, more recent records of these facilities may be available.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Thus, on remand,  the AOJ should obtain outstanding Tuscaloosa VAMC in and out-patient treatment records since August 2012, as well as outstanding treatment records from the Biloxi, New Orleans, and  Birmingham VAMCs (from the dates indicated above), following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the remaining claims on appeal (particularly as regards private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014; but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159  (2016).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  Adjudication of the higher rating claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain in- and out-patient records of treatment of the Veteran from the Tuscaloosa VAMC (since August 2012), as well as all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Biloxi VAMC (since July 2006), New Orleans VAMC (since February 2010),  and Birmingham VAMC (since April 2016).  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3. If the Veteran responds, obtain any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should set forth in detail.

With respect to diagnosed arthritis, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability (a) had its onset during service; (b) was manifest to a compensable degree within the first post-service year; or (c) or is otherwise medically related to service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions, to include the Veteran's assertions as to the nature, onset and continuity of symptoms.

Notably, the absence of evidence of treatment for arthritis or associated symptoms in service or shortly thereafter should not, alone, serve as the sole basis for a negative opinion.   In this regard, the physician is advised that the Veteran is competent to report matters within her own personal knowledge, such as symptoms and events, and that any lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 
 
All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6. After completion of the above-requested development, and any other notification or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the arthritis claim, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority  (to include, with respect to the higher rating claim,  consideration of whether staged rating of MDD, pursuant to Fenderson (cited above)), is appropriate.

7. If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and her representative a supplemental SOC of the case that includes clear reasons and bases for all determinations, and afford then an appropriate opportunity for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


